Title: Thomas Jefferson to John W. Maury, 14 April 1817
From: Jefferson, Thomas
To: Maury, John W.


          
            Monticello
Apr. 14. 17.
          
          Th: Jefferson presents his compliments to mr John W. Maury, and his thanks for the eloquent Eulogium on General Washington which he has been so kind as to send him. the subject merits all the praise which man can bestow, and the terms in which it has been bestowed are worthy of the subject. nothing can be so pleasing to one retiring from the business of his country, as to see that those on whom they devolve are worthy and capable of them. he hopes that the talents manifested in the composition recieved will not remain long unemployed for the public benefit; and he salutes mr Maury with great esteem & respect.
        